DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 	This office action addresses pending claims 1-5 and 8-14. Claim 1 was amended and claim 7 was cancelled in the response filed 1/15/2021

Allowable Subject Matter
Claims 1-5 and 8-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a method of recovering a positive electrode active material comprising: separating a positive electrode into a collector and a positive electrode part; removing an organic substrate by firing the separate positive electrode part; washing the fired resultant and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art is considered to be Choi et al. (KR 2000-0019850, see Applicant provided machine translation) and either Song et al. (US 2015/0340689) or Tabuchi et al. (US 2007/0218360).
Choi discloses a recycling method of a lithium secondary battery and recharging the positive active material (abstract). Choi teaches a lithium battery is cut at a cutter 3 and the battery can P1 is removed (see Fig 1, pages 6-7 of translation). The resulting cell is placed in a centrifuge 4 to remove electrolyte P4 (see Fig 1). The cathode and anode are manually separated 5, and the separator film and other build-in parts P3 are removed (see Fig 1, page 7 of translation). The cathode (which has a current collector, active material, conductive agent, and binder [pvdf]) and anode are cut 6, moved to a mixer 7 and filter separator 8 to remove the current collectors P4 (see Fig 1) (thus, separating a positive electrode [cathode] into a collector and a positive electrode part). The cathode (of active material, conductive agent, and binder) and anode pass through a heat separator 9, a cutter 12, and a furnace 13 where the binder and conductive agent is removed (see Fig 1, page 8 last paragraph to page 9 first paragraph) (thus, removing an organic substance [conductive agent and binder] by firing the separated electrode part). The extracted positive active material is washed with alcohol and then washed with distilled water (thus, washing the fired resultant) (page 9 first paragraph). However, Choi washes with distilled water instead of the claimed pure water, and thus would have a higher residual fluorine content. In addition, Choi does not recognize that the residual fluorine has a problem of deteriorating the electrochemical performance of the recovered positive electrode material, and if the fluorine is not removed, the resistance increases, electrical conductivity decreases, and capacity decreases (see instant application at published paragraph [0027]); thus Choi does not provide motivation for using pure water instead of distilled water. 
Song et al. (US 2015/0340689) discloses a method of preparing a composite cathode active material ([0082]). In a step, a core is formed and is washed using water e.g., pure (or substantially pure) water (e.g., distilled or deionized water) ([0092]). Thus, while Song teaches pure water and distilled water are equivalent for washing, Song does not recognize a difference between distilled water and pure water in removing residual fluorine. In fact, using the teachings of Song, one of ordinary skill in the art would expect any washing using pure water or distilled water to be substantially the same. Therefore, Song does not recognize the importance 
Tabuchi et al. (US 2007/0218360) teaches a method of manufacturing a positive electrode active material (abstract). In a step, a resulting precipitate can be purified by washing with distilled water or the like to remove excess alkali component, residual reactants, and then filtering ([0069]). Thus Tabuchi teaches distilld water and the like are equivalent for washing. However, Tabuchi does not recognize a difference between distilled water and pure water in removing residual reactant ability. In fact, using the teachings of Tabuchi, one of ordinary skill in the art would expect the removing residual reactant ability to be the same or similar. Therefore, Tabuchi does not recognize the importance of using pure water instead of distilled water to remove residual fluorine in a recovery method for a positive electrode active material.
In conclusion, even if Choi and either Song and Tabuchi were combined, the references do not recognize the importance of removing residual fluorine in battery recovery and does not recognize the ability of pure water to remove more residual fluorine than distilled water. Therefore, it would not have been obvious to replace the distilled water of Choi with the pure water of Song or Tabuchi because none of the references recognizes that pure water is superior in removing residual fluorine and none of the references recognizes that residual fluorine causes problems in the recovery of positive electrode active materials after thermal decomposition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725